On Friday, April 7, 1978, the respondent, a member of the Bar of this state, appeared before us to show cause why he should not be disciplined because of his failure to file a response with this Court’s Disciplinary Board to a complaint filed with the Board by a client in May 1976. The respondent appeared and acknowledged that no response had been filed. However, he notified us that the dispute had been settled. The Board’s file indicates that settlement occurred subsequent to the issuance of our show cause order.
This last-minute settlement serves as no excuse. An attorney is bound to comply with the reasonable requests of either the Board or its counsel. Failure to comply is grounds for discipline under our Rule 42-2.
Accordingly, it is ordered, adjudged, and decreed that Donald A. McDonald is hereby reprimanded for indulging in the practices described herein, and he is to forthwith file a response in which he will set out the that facts that will assist the counsel and the Board in discharging their duties under the rules. Failure on the respondent’s part to file the report will result in an order being entered, without any further notice, indefinitely suspending him from the practice of law.